UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-2460


HARRY JAMAL WILLIAMS, Proper Party Plaintiff,

                 Plaintiff - Appellant,

          v.

UNITED STATES,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:12-cv-02682-PJM)


Submitted:   February 21, 2013             Decided: February 25, 2013


Before AGEE and     DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Harry Jamal Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Harry     Jamal   Williams       appeals   the   district   court’s

order    dismissing    his    civil   rights     complaint    against   federal

officials.    We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        Williams v. United States, No. 8:12-cv-02682-

PJM (D. Md. Oct. 11, 2012).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                        AFFIRMED




                                         2